Name: Commission Implementing Regulation (EU) NoÃ 80/2012 of 31Ã January 2012 establishing the list of biological or chemical substances provided for in Article 53(1)(b) of Council Regulation (EC) NoÃ 1186/2009 setting up a Community system of reliefs from customs duty
 Type: Implementing Regulation
 Subject Matter: tariff policy;  chemistry;  European Union law;  trade
 Date Published: nan

 1.2.2012 EN Official Journal of the European Union L 29/33 COMMISSION IMPLEMENTING REGULATION (EU) No 80/2012 of 31 January 2012 establishing the list of biological or chemical substances provided for in Article 53(1)(b) of Council Regulation (EC) No 1186/2009 setting up a Community system of reliefs from customs duty (codification) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), Whereas: (1) Commission Regulation (EEC) No 2288/83 of 29 July 1983 establishing the list of biological or chemical substances provided for in Article 60(1)(b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 53(1)(b) and (2) of Regulation (EC) No 1186/2009 provides for admission with relief from import duties for biological or chemical substances imported exclusively for non-commercial purposes by public establishments, or those departments of public establishments, or by officially authorised private establishments, whose principal activity is education or scientific research. Such admission with relief from import duties is limited, however, to biological or chemical substances for which there is no equivalent production in the customs territory of the Union and which are included in a list drawn up in accordance with the procedure referred to in Article 247a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4). (3) According to information obtained from the Member States there is no equivalent production in the customs territory of the Union of the biological or chemical substances listed in Annex I to this Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of biological or chemical substances eligible for admission with relief from import duty provided for in Article 53(1)(b) of Regulation (EC) No 1186/2009 is set out in Annex I to this Regulation. Article 2 Regulation (EEC) No 2288/83 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 324, 10.12.2009, p. 23. (2) OJ L 220, 11.8.1983, p. 13. (3) See Annex II. (4) OJ L 302, 19.10.1992, p. 1. ANNEX I CUS number CN code (1) Description ex 2845 90 90 Helium-3 ex 2845 90 90 (Oxygen-18) Water 0020273-3 ex 2901 29 00 3-Methylpent-1-ene 0020274-4 ex 2901 29 00 4-Methylpent-1-ene 0020275-5 ex 2901 29 00 2-Methylpent-2-ene 0020276-6 ex 2901 29 00 3-Methylpent-2-ene 0020277-7 ex 2901 29 00 4-Methylpent-2-ene 0025634-8 ex 2902 19 00 P-Mentha-1 (7), 2-diene beta- Phellandrene 0014769-3 ex 2903 99 90 4,4 ²-Dibromobiphenyl 0017305-7 ex 2904 10 00 Ethyl methanesulphonate 0014364-6 ex 2923 90 00 Decamethonium bromide (INN) 0020641-7 ex 2926 90 95 1-Naphtonitrile 0020642-8 ex 2926 90 95 2-Naphtonitrile 0022830-8 ex 2936 21 00 Retinyl acetate 0045091-9 ex 3204 12 00 Sulphorhodamine G (C.I. Acid Red 50) 0021887-1 ex 3507 90 90 Phosphoglucomutase (1) Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. ANNEX II Repealed Regulation with list of its successive amendments Commission Regulation (EEC) No 2288/83 (OJ L 220, 11.8.1983, p. 13). Commission Regulation (EEC) No 1798/84 (OJ L 168, 28.6.1984, p. 22). Commission Regulation (EEC) No 2340/86 (OJ L 203, 26.7.1986, p. 15). Commission Regulation (EEC) No 3692/87 (OJ L 347, 11.12.1987, p. 16). Commission Regulation (EEC) No 213/89 (OJ L 25, 28.1.1989, p. 70). ANNEX III CORRELATION TABLE Regulation (EEC) No 2288/83 This Regulation Article 1 Article 1  Article 2 Article 2 Article 3 Annex Annex I  Annex II  Annex III